Citation Nr: 1641298	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD and a tear of the medial meniscus of the left knee.

3.  Entitlement to service connection for a lumbar spine disability, to include intervertebral disc desiccation with disc bulges, arthrosis and muscle spasms.

4.  Entitlement to service connection for a neck disability, to include cervical myositis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and alcohol abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974, from January 1976 to October 1977, and from July 1987 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for an acquired psychiatric, right knee, left knee, back, and neck disabilities.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month in January 2011.

In January 2014, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in a May 2016 rating decision, the AMC granted the right knee, left knee, lumbar spine and neck disability claims; these matters are being formally dismissed, below.  However, the AMC continued to deny service connection for acquired psychiatric disability (as reflected in a March 2015 supplemental SOC (SSOC)).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition as to each of the claims for service connection for right knee, left knee, back, and neck disabilities is set forth below.  The claim for service connection for an acquired psychiatric disability, to include bipolar disorder and alcohol abuse, is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, since the last SSOC was issued in March 2015, VA treatment records, a November 2015 private treatment record, and statements from the Veteran have been associated with the claims file without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (c) (2015)).  The AOJ will have an opportunity to review this evidence in conjunction with the claim being remanded. 


FINDINGS OF FACT

1.  In a March 2016 rating decision, the AOJ granted service connection for DJD of the right knee.

2.  In a March 2016 rating decision, the AOJ granted service connection for DJD and a tear of the medial meniscus of the left knee.

3.  In a March 2016 rating decision, the AOJ granted service connection for lumbar spine disability, to include intervertebral disc desiccation with disc bulges and arthrosis and muscle spasms.

4.  In a March 2016 rating decision, the AOJ granted service connection for neck disability, to include cervical myositis.


CONCLUSIONS OF LAW

1.  As the March 2016 award of service connection for DJD of the right knee represents a grant of the benefit sought on appeal with respect to the claim for service connection for right knee disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).

2.  As the March 2016 award of service connection for DJD and a tear of the medial meniscus of the left knee represents a grant of the benefit sought on appeal with respect to the claim for service connection for left knee disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104; 38 C.F.R. §§ 19.4, 19.5, 20.101.

3.  As the March 2016 award of service connection for intervertebral disc desiccation of the lumbar spine with disc bulges, arthrosis and muscle spasms represents a grant of the benefit sought on appeal with respect to the claim for service connection for lumbar spine disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104; 38 C.F.R. §§ 19.4, 19.5, 20.101.

4.  As the March 2016 award cervical myositis represents a grant of the benefit sought on appeal with respect to the claim for service connection for neck disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104; 38 C.F.R. §§ 19.4, 19.5, 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claims for service connection for right and left knee, lumbar spine, and neck disabilities, as noted in the introduction, above, the Veteran timely perfected an appeal of the November 2009 rating decision in which the RO denied the claims.  Following the Board's remand in November 2014, the AOJ granted service connection for DJD of the right knee; DJD and a tear of the medial meniscus of the left knee; intervertebral disc desiccation of the lumbar spine with disc bulges, and arthrosis and muscle spasms; and neck disability, to include cervical myositis.  Such actions resolved the claims for service connection.   Hence, with respect to these matters, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to these claims must be dismissed.


ORDER

The appeal as to the claim for service connection for DJD of the right knee is dismissed.

The appeal as to the claim for service connection for DJD and a tear of the medial meniscus of the left knee is dismissed.

The appeal as to the claim for service connection for lumbar spine disability, to include intervertebral disc desiccation with disc bulges, arthrosis and muscle spasms, is dismissed.

The appeal as to the claim for service connection for neck disability, to include cervical myositis, is dismissed.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran claims that his acquired psychiatric disability is related to his stressful helicopter rescue missions during his military service.  

In November 2014, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disability to, among other things, obtain a VA medical opinion to determine whether the Veteran's acquired psychiatric disability was related to his military service.  Importantly, in the remand the Board noted pertinent service treatment records (STRs) that documented that the Veteran complained of and sought treatment for psychiatric symptoms such as depression, stress, anxiety, and anger.  

Subsequently, in a March 2015 VA opinion, a VA psychiatrist opined that the Veteran's diagnosed bipolar disorder and alcohol use are not related to his military service.  The psychiatrist, partly, reasoned that during the Veteran's military service "there is no evidence of psychiatric [disorders] or treatment."  Conversely, STRs show multiple complaints of psychiatric symptoms such as depression, nervousness, nightmares, apprehension, worry, and anger and treatment thereof.  See, e.g., STRs dated in April 1976, September 1984, January 1985, and November 1988.  Also during service, the Veteran attended stress management counseling.  See, e.g., STR dated in November 1988.  Moreover, in a December 1988 STR, the Veteran reported that he was under extreme stress; however, the examining physician found that the Veteran had no psychiatric diagnosis at that time, but that he appeared to be recovering from an adjustment disorder.  Crucially, the March 2015 VA psychiatrist's negative nexus opinion was based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding the Board must reject medical opinions that are based on incorrect facts).  

Additionally, in a March 2012 statement and in a November 2015 private treatment record, two private medical doctors attributed the Veteran's acquired psychiatric disabilities, to include PTSD and a major depression disorder, to his military service.  However, one of the private medical doctors did not provide a rationale for his positive nexus opinion, while the other private medical doctor's opinion was unclear and did not specify which "medical condition" was related to his military service.  Accordingly, the Board finds to ensure compliance with the November 2014 Board remand, a remand is necessary to obtain VA examination to clarity all psychiatric disabilities and their etiologies.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since April 2016.  

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent mental health records of evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are received and associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a VA psychiatrist or psychologist, to obtain medical information as to the current nature and etiology of all current psychiatric disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) if warranted should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination of the Veteran and review of the record, the examiner should clearly identify all psychiatric disability(ies)-to include major depressive disorder,  bipolar disorder, -currently present or present at any time pertinent to the March 2009 claim (even if now asymptomatic or resolved).

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

For each diagnosed acquired psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service;(b) if a psychosis, was manifested to a compensable degree within the first post-service year , or (c) is otherwise medically related to service, to include claimed in-service stressful experiences and/or symptoms, and noted behavior changes, therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's STRs that show that he attended stress management counseling; was diagnosed with an adjustment disorder; complained of psychiatric symptoms such as depression, nervousness, nightmares, apprehension, worry, and anger; and sought treatment for his psychiatric symptoms.  See, e.g., STRs dated in April 1976, September 1984, January 1985, November 1988, and December 1988.  

The opinion should not be solely based on what the STRs document, or fail to document, and must include consideration of the Veteran's documented psychiatric history and lay assertions, to include the Veteran's testimony as to the nature and onset of psychiatric symptoms due to stressful helicopter rescue missions, with continuity of psychiatric problems to the present time [which he is competent to assert]..  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

The examiner should also discuss whether the Veteran has used alcohol to cope with in-service psychiatric, or physical, disability.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


